


EXHIBIT 10.55


THIRD AMENDMENT TO CREDIT AGREEMENT AND FIRST AMENDMENT TO SECURITY AGREEMENT




THIS THIRD AMENDMENT TO CREDIT AGREEMENT AND FIRST AMENDMENT TO SECURITY
AGREEMENT (this “Amendment”), dated as of February 9, 2011, is entered into by
and among WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability company
formerly known as Wells Fargo Foothill, LLC, as administrative agent (in such
capacity, “Agent”) for the Lenders (as defined below), FINISAR CORPORATION, a
Delaware corporation (“Parent”), OPTIUM CORPORATION, a Delaware corporation,
(“Optium” and Parent, each individually a “Borrower”, and individually and
collectively, jointly and severally, the “Borrowers”) and the Lenders.
RECITALS
A.    Borrowers, the lenders party thereto from time to time (the “Lenders”) and
Agent, have previously entered into that certain Credit Agreement dated as of
October 2, 2009 (as the same may be modified, supplemented or amended from time
to time, the “Credit Agreement”), pursuant to which the Lenders have made
certain loans and financial accommodations available to Borrowers. Terms used
herein without definition shall have the meanings ascribed to them in the Credit
Agreement.
B.    Borrowers, certain of Borrowers' subsidiaries identified on the signature
pages thereof (such subsidiaries together with Borrowers, collectively,
"Grantors") and Agent have previously entered into that certain Security
Agreement dated as of October 2, 2009 (as the same may be modified, supplemented
or amended from time to time, the “Security Agreement”).
C.    Borrowers have requested that Agent and the Lenders amend the Credit
Agreement, and Grantors have requested that Agent and the Lenders amend the
Security Agreement, all of which Agent and the Lenders are willing to do
pursuant to the terms and conditions set forth herein.
D.    Borrowers and Grantors are entering into this Amendment with the
understanding and agreement that, except as specifically provided herein, none
of Agent's or any Lender's rights or remedies as set forth in the Credit
Agreement or the Security Agreement are being waived or modified by the terms of
this Amendment.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
1.Amendments to Credit Agreement.
(a)Schedule E-1 of the Credit Agreement is hereby deleted in its entirety.
(b)The following definitions are hereby added to Schedule 1.1 of the Credit
Agreement in alphabetical order:
" 'Acquired Indebtedness' means Indebtedness of a Person whose assets or Stock
is acquired by Parent or its Subsidiaries in a Permitted Acquisition; provided,
however, that such Indebtedness (a) is either Purchase Money Indebtedness or a
Capital Lease with respect to Equipment or mortgage financing with respect to
Real Property, (b) was in existence prior to the date of such Permitted
Acquisition, and (c) was not incurred in connection with, or in contemplation
of, such Permitted Acquisition."
" 'Acquisition' means (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of (or any division or
business line of) any other Person, or (b) the purchase or other acquisition
(whether by means of a merger, consolidation, or otherwise) by a Person or its
Subsidiaries of all or substantially all of the Stock of any other Person."
" 'Covenant Testing Trigger Date' means the first day after the Third Amendment
Effective Date that Excess Availability is less than $25,000,000."
" 'Permitted Acquisition' means any Acquisition so long as:
(a)    no Default or Event of Default shall have occurred and be continuing or
would result from the




--------------------------------------------------------------------------------




consummation of the proposed Acquisition and the proposed Acquisition is
consensual,
(b)    no Indebtedness will be incurred, assumed, or would exist with respect to
Parent or its Subsidiaries as a result of such Acquisition, other than
Indebtedness permitted under clause (n) of the definition of Permitted
Indebtedness and no Liens will be incurred, assumed, or would exist with respect
to the assets of Parent or its Subsidiaries as a result or such Acquisition
other than Permitted Liens,
(c)    Borrowers have provided Agent with written confirmation, supported by
reasonably detailed calculations, that on a pro forma basis (including pro forma
adjustments arising out of events which are directly attributable to such
proposed Acquisition, are factually supportable, and are expected to have a
continuing impact, in each case, determined as if the combination had been
accomplished at the beginning of the relevant period; such eliminations and
inclusions to be mutually and reasonably agreed upon by Borrowers and Agent)
created by adding the historical combined financial statements of Parent and its
Subsidiaries (including the combined financial statements of any other Person or
assets that were the subject of a prior Permitted Acquisition during the
relevant period) to the historical consolidated financial statements of the
Person to be acquired (or the historical financial statements related to the
assets to be acquired) pursuant to the proposed Acquisition, Parent and its
Subsidiaries (i) would have had a Fixed Charge Coverage Ratio of at least 1.1 to
1.0 for the 4 fiscal quarter period ended immediately prior to the proposed date
of consummation of such proposed Acquisition, and (ii) are projected to have a
Fixed Charge Coverage Ratio of at least 1.1 to 1.0 for the 4 fiscal quarter
period ended one year after the proposed date of consummation of such proposed
Acquisition,
(d)    Borrowers have provided Agent with their due diligence package relative
to the proposed Acquisition, including forecasted balance sheets, profit and
loss statements, and cash flow statements of the Person or assets to be
acquired, all prepared on a basis consistent with such Person's (or assets')
historical financial statements, together with appropriate supporting details
and a statement of underlying assumptions for the 1 year period following the
date of the proposed Acquisition, on a quarter by quarter basis), in form and
substance (including as to scope and underlying assumptions) reasonably
satisfactory to Agent,
(e)    Borrowers shall have (i) Excess Availability plus Qualified Cash in an
amount equal to or greater than $50,000,000 and (ii) Excess Availability in an
amount equal to or greater than $35,000,000 immediately after giving effect to
the consummation of the proposed Acquisition,
(f)    Borrowers have provided Agent with written notice of the proposed
Acquisition at least 15 Business Days prior to the anticipated closing date of
the proposed Acquisition and, not later than 5 Business Days prior to the
anticipated closing date of the proposed Acquisition, copies of the acquisition
agreement and other material documents relative to the proposed Acquisition,
which agreement and documents must be reasonably acceptable to Agent,
(g)    the assets being acquired (other than a de minimis amount of assets in
relation to Parent's and its Subsidiaries' total assets), or the Person whose
Stock is being acquired, are useful in or engaged in, as applicable, the
business of Parent and its Subsidiaries or a business reasonably related
thereto,
(h)    the subject assets or Stock, as applicable, are being acquired directly
by a Borrower or one of its Subsidiaries that is a Loan Party, and, in
connection therewith, such Borrower or the applicable Loan Party shall have
complied with Section 5.11 or 5.12, as applicable, of the Agreement and, in the
case of an acquisition of Stock, such Borrower or the applicable Loan Party
shall have demonstrated to Agent that the new Loan Parties have received
consideration sufficient to make the joinder documents binding and enforceable
against such new Loan Parties, and
(i)    the purchase consideration payable in respect of all Permitted
Acquisitions (including the proposed Acquisition and including any Acquired
Indebtedness and deferred payment obligations) shall not exceed, together with
the purchase consideration payable in respect of all Investments permitted under
clause (n) of the definition of Permitted Investments, $75,000,000 in the
aggregate; provided, however, that the purchase consideration payable in respect
of any single Acquisition or series of related Acquisitions shall not exceed
$50,000,000 in the aggregate.
Notwithstanding anything contained herein to the contrary, in no event will
assets acquired pursuant to a Permitted Acquisition constitute assets eligible
for inclusion in the Borrowing Base prior to completion of a




--------------------------------------------------------------------------------




field examination and other due diligence acceptable to Agent in its Permitted
Discretion (which field examination may be conducted prior to the closing of
such Permitted Acquisition)."
" 'Third Amendment Effective Date' means February 9, 2011."
(c)The definition of “Base LIBOR Rate” set forth in Schedule 1.1 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
" 'Base LIBOR Rate' means the rate per annum rate appearing on Bloomberg L.P.'s
(the “Service”) Page BBAM1/(Official BBA USD Dollar Libor Fixings) (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service) 2 Business Days prior to the commencement of the requested
Interest Period, for a term and in an amount comparable to the Interest Period
and the amount of the LIBOR Rate Loan requested (whether as an initial LIBOR
Rate Loan or as a continuation of a LIBOR Rate Loan or as a conversion of a Base
Rate Loan to a LIBOR Rate Loan) by Administrative Borrower in accordance with
the Agreement, which determination shall be conclusive in the absence of
manifest error."
(d)The definition of “Base Rate” set forth in Schedule 1.1 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
" 'Base Rate' means the greatest of (a) the Federal Funds Rate plus ½%, (b) the
Base LIBOR Rate (which rate shall be calculated based upon an Interest Period of
3 months and shall be determined on a daily basis), plus 1 percentage point, and
(c) the rate of interest announced, from time to time, within Wells Fargo at its
principal office in San Francisco as its “prime rate”, with the understanding
that the “prime rate” is one of Wells Fargo's base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publications as Wells Fargo may designate."
(e)The definition of “Base Rate Margin” set forth in Schedule 1.1 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
" 'Base Rate Margin' means 1.75 percentage points."
(f)The definition of “Borrowing Base” set forth in Schedule 1.1 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
" 'Borrowing Base' means, as of any date of determination, the result of:
(a)    85% of the amount of Eligible Accounts, less the amount, if any, of the
Dilution Reserve, plus
(b)    80% of the amount of Eligible Investment Grade Accounts, less the amount,
if any, of the Dilution Reserve, plus
(c)    the lesser of
(i) $40,000,000, and
(ii) 80% of the amount of Eligible Credit Insured Accounts, less the amount, if
any, of the Dilution Reserve, plus
(d)    the lowest of
(i) $10,000,000,
(ii) 80% of the amount of Eligible Specified Accounts, less the amount, if any,
of the Dilution Reserve, minus
(e)    the sum of (i) the Bank Product Reserve, (ii) the Credit Insurance
Reserve, and (iii) the aggregate amount of reserves, if any, established by
Agent under Section 2.1(c) of the Agreement."
(g)The definition of “LIBOR Rate Margin” set forth in Schedule 1.1 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
" 'LIBOR Rate Margin' means 2.75 percentage points."
(h)Clauses (a) and (m) of the definition of “Permitted Dispositions” set forth
in Schedule 1.1




--------------------------------------------------------------------------------




of the Credit Agreement are hereby amended and restated in their entirety to
read as follows:
"(a) sales, abandonment, or other dispositions of Equipment that is
substantially worn, damaged, obsolete or no longer used in the ordinary course
of business,"
"(m) so long as no Event of Default has occurred and is continuing, dispositions
of assets (other than Accounts, intellectual property, licenses, Stock of
Subsidiaries of Parent, or Material Contracts) not otherwise permitted in
clauses (a) through (l) above so long as made at fair market value and the
aggregate fair market value of all assets disposed of in all such dispositions
in any fiscal year (including the proposed disposition) would not exceed
$3,000,000."
(i)Clause (l) of the definition of “Permitted Indebtedness” set forth in
Schedule 1.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
“(l)     the Permitted Convertible Note Debt so long as Parent receives Net Cash
Proceeds therefrom in an amount not less than $60,000,000 at the time such
Indebtedness is incurred; provided, however, that no cash payments shall be made
by Parent or any of its Subsidiaries on account of such Indebtedness prior to
the Payoff Date unless (i) both before and after giving effect to any such cash
payment, Borrowers have (A) Excess Availability plus Qualified Cash in an amount
equal to or greater than $50,000,000 and (B) Excess Availability in an amount
equal to or greater than $35,000,000, (ii) such cash payment is permitted by
applicable law and the Indenture governing the Permitted Convertible Note Debt,
and (iii) no Default or Event of Default shall have occurred and be continuing
or would result therefrom; and”
(j)The definition of “Permitted Indebtedness” set forth in Schedule 1.1 of the
Credit Agreement is hereby amended by: (i) deleting the "." immediately after
clause (m) of such definition and inserting a "," in lieu thereof, and (ii)
adding the following clauses immediately after clause (m) of such definition:
"(n) Acquired Indebtedness in an amount not to exceed $15,000,000 outstanding at
any one time, and
(o) unsecured Indebtedness incurred by Loan Parties in an aggregate amount not
to exceed $20,000,000."
(k)Clauses (l) through (o) of the definition of “Permitted Investments” set
forth in Schedule 1.1 of the Credit Agreement are hereby amended and restated in
their entirety to read as follows:
"(l) [Reserved],
(m) Permitted Acquisitions,
(n) so long as (i) no Event of Default has occurred and is continuing or would
result therefrom, and (ii) Borrowers have (x) Excess Availability plus Qualified
Cash in an amount equal to or greater than $50,000,000 and (y) Excess
Availability in an amount equal to or greater than $35,000,000 both before and
after giving effect to any such Investment, any other Investments (other than
Acquisitions) in an aggregate amount not to exceed, together with all purchase
consideration payable in respect of all Permitted Acquisitions (including all
Acquired Indebtedness and deferred payment obligations), $75,000,000 during the
term of the Agreement, and
(o) so long as no Event of Default has occurred and is continuing or would
result therefrom, any other Investments in an aggregate amount not to exceed
$5,000,000 in the aggregate amount outstanding at any time;"
(l)The following definitions are hereby deleted from Schedule 1.1 of the Credit
Agreement in their entirety:
"Eligible Equipment ",
"Eligible Equipment Sublimit",
"Eligible Inventory",
"Net Orderly Liquidation Value", and
"Unused Line Margin".
(m)Schedule 5.2 of the Credit Agreement is hereby amended and replaced with
Schedule 5.2 attached hereto.
(n)Section 2.10(b) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:




--------------------------------------------------------------------------------




"(b) for the ratable account of those Lenders with Revolver Commitments, on the
first day of each month from and after the Closing Date up to the first day of
the month prior to the Payoff Date and on the Payoff Date, an unused line fee in
an amount equal to 0.50% per annum times the result of (i) the Maximum Revolver
Amount, less (ii) the average Daily Balance of the Revolver Usage during the
immediately preceding month (or portion thereof)."
(o)Section 4.26 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
"4.26    [Reserved]"
(p)Section 4.27 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
"4.27    [Reserved]"
(q)Section 6.7(a)(i) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
“(i) optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of Parent or its Subsidiaries, other than (A) the Obligations in
accordance with this Agreement, and (B) Permitted Intercompany Advances;
provided, however, that Parent and its Subsidiaries may optionally prepay,
redeem, defease, purchase, or otherwise acquire any Indebtedness of Parent or
its Subsidiaries if not otherwise prohibited by the terms hereunder and if both
before and after giving effect thereto (x) no Default or Event of Default has
occurred and is continuing, (y) Excess Availability plus Qualified Cash is equal
to or greater than $50,000,000, and (z) Excess Availability is equal to or
greater than $35,000,000,”
(r)Section 6.11(b)(iii) of the Credit Agreement through and including the “;”
thereafter is hereby amended and restated in its entirety to read as follows:
"(iii) in the case of Subsidiaries of Parent that are CFCs, an aggregate amount
of not more than $50,000,000 at any one time (in each case, calculated at
current exchange rates);"
(s)Section 7 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
"FINANCIAL COVENANTS. Each Borrower covenants and agrees that, until termination
of all of the Revolver Commitments and payment in full of the Obligations,
commencing on the Covenant Testing Trigger Date, Parent and its Subsidiaries
will have a Fixed Charge Coverage Ratio of at least 1.1 to 1.0, calculated on a
trailing four quarter basis as of: (a) the end of the last fiscal quarter
immediately preceding the Covenant Testing Trigger Date for which financial
statements have most recently been delivered pursuant to Section 5.1 of this
Agreement, and (b) the end of each fiscal quarter thereafter for which financial
statements are delivered pursuant to Section 5.1 of this Agreement."
(t)Section 14.1(a)(xi) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
"(xi)    change the definition of Borrowing Base or any of the defined terms
(including the definitions of Eligible Accounts, Eligible Investment Grade
Account and Eligible Credit Insured Account) that are used in such definition to
the extent that any such change results in more credit being made available to
Borrowers based upon the Borrowing Base, but not otherwise, or the definitions
of Maximum Revolver Amount,"
2.Amendments to Security Agreement.
(a)The following definitions are hereby added to Section 1 of the Security
Agreement in alphabetical order:
" 'Activation Instruction' has the meaning specified therefor in Section 6(k)."
" 'Triggering Event' means, as of any date of determination, that (a) an Event
of Default has occurred as of such date, or (b) Excess Availability is less than
$25,000,000 as of such date."
(b)Section 6(k)(ii)(C) of the Security Agreement amended and restated in its
entirety to read as follows:
"(C) upon the instruction of Agent (an “Activation Instruction”), the Controlled
Account Bank will forward by daily sweep all amounts in the applicable
Controlled Account to the Agent's Account. Agent agrees not to issue an
Activation Instruction with respect to the Controlled Accounts unless a
Triggering Event has occurred and is continuing at the time such Activation
Instruction is issued. Agent agrees to use commercially reasonable efforts to
rescind an Activation Instruction (the “Rescission”) if: (1) the Triggering




--------------------------------------------------------------------------------




Event upon which such Activation Instruction was issued has been waived in
writing in accordance with the terms of the Credit Agreement, and (2) no
additional Triggering Event has occurred and is continuing prior to the date of
the Rescission or is reasonably expected to occur on or immediately after the
date of the Rescission."
3.Conditions Precedent to Effectiveness of this Amendment. This Amendment shall
not become effective until all of the following conditions precedent shall have
been satisfied in the sole discretion of Agent or waived by Agent:
(a)Amendment. Agent shall have received this Amendment fully executed in a
sufficient number of counterparts for distribution to all parties.
(b)Representations and Warranties. The representations and warranties set forth
herein, in the Credit Agreement and in the Security Agreement (other than any
such representations or warranties that, by their terms, are specifically made
as of a date other than the date hereof) must be true and correct.
(c)Other Required Documentation. Agent shall have received all other documents
and legal matters in connection with the transactions contemplated by this
Amendment and such documents shall have been delivered or executed or recorded
and shall be in form and substance satisfactory to Agent.
4.Representations and Warranties. Each Borrower and each Grantors represents and
warrants as follows:
(a)Authority. Each Borrower and each Grantor has the requisite corporate power
and authority to execute and deliver this Amendment, and to perform its
obligations hereunder and under the Loan Documents (as amended or modified
hereby) to which it is a party. The execution, delivery and performance by each
Borrower and each Grantor of this Amendment have been duly approved by all
necessary corporate action, have received all necessary governmental approval,
if any, and do not contravene any law or any contractual restriction binding on
any Borrower or any Grantor. No other corporate proceedings are necessary to
consummate such transactions.
(b)Enforceability. This Amendment has been duly executed and delivered by each
Borrower and each Grantor. This Amendment and each Loan Document (as amended or
modified hereby) is the legal, valid and binding obligation of each Borrower and
each Grantor, enforceable against each Borrower and each Grantor in accordance
with its terms, and is in full force and effect.
(c)Representations and Warranties. The representations and warranties contained
in each Loan Document (other than any such representations or warranties that,
by their terms, are specifically made as of a date other than the date hereof)
are correct on and as of the date hereof as though made on and as of the date
hereof.
(d)No Default. No event has occurred and is continuing that constitutes a
Default or Event of Default.
5.Choice of Law. The validity of this Amendment, the construction,
interpretation, and enforcement hereof, and the rights of the parties hereto
with respect to all matters arising hereunder or related hereto shall be
determined under, governed by, and construed in accordance with the laws of the
State of California.
6.Counterparts. This Amendment may be executed in any number of counterparts and
by different parties and separate counterparts, each of which when so executed
and delivered, shall be deemed an original, and all of which, when taken
together, shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Amendment by telefacsimile shall be
effective as delivery of a manually executed counterpart of this Amendment.
7.Reference to and Effect on the Loan Documents.
(a)Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereof” or words of like import referring
to the Credit Agreement, shall mean and be a reference to the Credit Agreement
as modified and amended hereby. Upon and after the effectiveness of this
Amendment, each reference in the Security Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Security
Agreement, and each reference in the other Loan Documents to “the Security
Agreement”, “thereof” or words of like import referring to the Security
Agreement, shall mean and be a reference to the Security Agreement as modified
and amended hereby
(b)Except as specifically set forth in this Amendment, the Credit Agreement, the
Security Agreement and all other Loan Documents, are and shall continue to be in
full force and effect and are hereby in all respects ratified and confirmed and
shall constitute the legal, valid, binding and enforceable obligations of
Borrowers and Grantors to Agent and Lenders without defense, offset, claim or
contribution.
(c)The execution, delivery and effectiveness of this Amendment shall not, except
as expressly provided herein, operate as a waiver of any right, power or remedy
of Agent or any Lender under any of the Loan Documents, nor constitute a waiver
of any provision of any of the Loan Documents.
8.Ratification. Each Borrower and each Grantor hereby restates, ratifies and
reaffirms each and every term and condition set forth in the Credit Agreement,
as amended hereby, and the Loan Documents effective as of the date hereof.
9.Estoppel. To induce Agent and Lenders to enter into this Amendment and to
induce Agent and Lenders to continue to make advances to Borrowers under the
Credit Agreement, each Borrower hereby acknowledges and agrees that, after
giving effect to this Amendment, as of the date hereof, there exists no Default
or Event of Default and no right of offset,




--------------------------------------------------------------------------------




defense, counterclaim or objection in favor of any Borrower as against Agent or
any Lender with respect to the Obligations.
10.Integration. This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.
11.Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.
12.Submission of Amendment. The submission of this Amendment to the parties or
their agents or attorneys for review or signature does not constitute a
commitment by Agent or any Lender to waive any of their respective rights and
remedies under the Loan Documents, and this Amendment shall have no binding
force or effect until all of the conditions to the effectiveness of this
Amendment have been satisfied as set forth herein.
[Remainder of Page Left Intentionally Blank]
IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.






--------------------------------------------------------------------------------




 
FINISAR CORPORATION,
a Delaware corporation
 
 
 
By: /s/  Kurt Adzema
 
Name: Kurt Adzema
 
Title: Executive Vice President and Chief Financial Officer (Principal Financial
and Accounting Officer)
 
 
 
 
 
OPTIUM CORPORATION,
a Delaware corporation
 
 
 
By: /s/  Kurt Adzema
 
Name: Kurt Adzema
 
Title: Secretary and Treasurer
 
 
 
 
 
AZNA, LLC,
a Delaware limited liability company
 
 
 
By: /s/  Kurt Adzema
 
Name: Kurt Adzema
 
Title: Secretary and Treasurer
 
 
 
 
 
FINISAR SALES INC.,
a Delaware corporation
 
 
 
By: /s/  Kurt Adzema
 
Name: Kurt Adzema
 
Title: Secretary and Treasurer
 
 
 
 
 
KAILIGHT PHOTONICS, INC.,
a Delaware corporation
 
 
 
By: /s/  Kurt Adzema
 
Name: Kurt Adzema
 
Title: Secretary and Treasurer
 
 
 
 







--------------------------------------------------------------------------------




 
WELLS FARGO CAPITAL FINANCE, LLC,
a Delaware limited liability company, as Agent and as a Lender
 
 
 
By: /s/ Patrick McCormack
 
Name:Patrick McCormack
 
Title:Vice President
 
 
 
 
 
BANK OF AMERICA, N.A.,
a national banking association, as a Lender
 
 
 
By: /s/ Nima Rassouli
 
Name: Nima Rassouli
 
Title: Assistant Vice President



Schedule 5.2


Provide Agent (and if so requested by Agent, with copies for each Lender) with
each of the documents set forth below at the following times in form
satisfactory to Agent:


Immediately upon occurrence or receipt of
any decrease or termination of insurance coverage on any credit insured account,
any claim for payment under any credit insurance policy, and
copies of all reports as required under any credit insurance policy.
Commencing on the first day after the Third Amendment Effective Date that Excess
Availability is less than $25,000,000, weekly, and before such date, monthly (no
later than the 15th day after the end of each month), or more frequently as
Agent may request in its Permitted Discretion
an Account roll-forward with supporting details supplied from sales journals,
collection journals, credit registers and any other records,
a detailed aging, by total, of Borrowers' Accounts, together with a
reconciliation and supporting documentation for any reconciling items noted
(delivered electronically in an acceptable format),
a detailed report regarding Parent's and its Subsidiaries' cash and Cash
Equivalents, including an indication of which amounts constitute Qualified Cash,
and
a Borrowing Base Certificate.
Monthly (no later than the 15th day of each month)
notice of all claims, offsets, or disputes asserted by Account Debtors with
respect to each Borrower's and its Subsidiaries' Accounts,
a monthly Account roll-forward, in a format acceptable to Agent in its
discretion, tied to the beginning and ending account receivable balances of each
Borrower's general ledger, and
a summary aging, by vendor, of each Borrower's and its Subsidiaries' accounts
payable and any book overdraft, and accrued expenses, together with a
reconciliation to each Borrower's general ledger accounts (delivered
electronically in an acceptable format), and an aging, by vendor, of any held
checks.
Monthly (no later than the 30th day of each month)
a reconciliation of Accounts and trade accounts payable of each Borrower's
general ledger accounts to its monthly financial statements including any book
reserves related to each category.
Quarterly
 a report regarding Parent's and its Subsidiaries' accrued, but unpaid, ad
valorem taxes, and
a detailed report of each Borrower's and its Subsidiaries' deemed dividend tax
liability.
Annually
a detailed list of Parent's and its Subsidiaries' customers, with address and
contact information.
Upon request by Agent
copies of invoices together with corresponding shipping and delivery documents,
and credit memos together with corresponding supporting documentation, with
respect to invoices and credit memos, and
any other information or reports as to the Collateral or the financial condition
of Parent or its Subsidiaries, as Agent may reasonably request.









--------------------------------------------------------------------------------






 






